Citation Nr: 0947110	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-00 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral hip disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1978 to 
October 1985, with additional service in the Michigan 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The issue of entitlement to service connection for a 
bilateral hip disorder is addressed in the remand portion of 
the decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a bilateral hip disorder was last 
denied by an unappealed October 1992 rating decision.  
Service connection for a bilateral hip disorder was again 
denied by an unappealed July 2004 rating decision.  Although 
provided notice of these decisions, the Veteran did not 
perfect an appeal thereof.

2.  Evidence received since the unappealed July 2004 rating 
decision is new and material, and raises a reasonable 
possibility of substantiating the claim for service 
connection for a bilateral hip disorder.


CONCLUSION OF LAW

New and material evidence has been submitted since the July 
2004 rating decision, and therefore the claim for service 
connection for a bilateral hip disorder is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  
Without deciding whether the notice and development 
requirements have been satisfied with regard to the Veteran's 
claim to reopen the issue of entitlement to service 
connection for a bilateral hip disorder, the Board is not 
precluded from adjudicating the issue of whether new and 
material evidence has been submitted to reopen the claim.  
This is so because the Board is taking action favorable to 
the Veteran by reopening the claim for service connection for 
a bilateral hip disorder.  As such, this decision poses no 
risk of prejudice to the Veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

The RO denied the Veteran's initial claim of entitlement to 
service connection for a bilateral hip disorder in an October 
1992 rating decision.  The RO noted that while the Veteran 
had been treated for a right hip contusion subsequent to his 
military service, there was no evidence that showed a 
bilateral hip condition related to military service.  Notice 
of the RO's rating decision was sent to the Veteran; however 
he did not file a timely notice of disagreement with this 
decision.  See 38 C.F.R. § 20.201 (2009) ("the [n]otice of 
[d]isagreement must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review").  Accordingly, the October 1992 
RO decision is final based on the evidence then of record.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  

In October 2003, the Veteran filed a claim seeking to reopen 
the issue of entitlement to service connection for a 
bilateral hip disorder.  In July 2004, the RO granted the 
Veteran's claim to reopen, finding that new and material 
evidence had been submitted.  However, the RO denied the 
claim on the merits, finding that "permanent aggravation of 
the [V]eteran's bilateral hip condition was not noted in 
service, and degenerative arthritis of the hips was not noted 
in service or during the first year following discharge from 
active duty."  The Veteran filed a notice of disagreement 
that same month, and in December 2004, the RO issued a 
statement of the case continuing the previous denial of 
service connection.  The Veteran did not thereafter file a 
timely substantive appeal.  38 C.F.R. § 20.1103 (2009).  
Therefore, the July 2004 rating decision is final based on 
the evidence then of record.  See 38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100 (2009).  

In August 2005, the Veteran filed his present claim seeking 
to reopen the issue of entitlement to service connection for 
a bilateral hip disorder.  In March 2006, the RO denied the 
Veteran's claim to reopen, finding that new and material 
evidence had not been submitted. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  If the claim is so 
reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Because the RO's July 2004 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
Veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 
282-83. 

Evidence in the claims folder previously considered included 
the Veteran's service treatment records dated from April 1977 
to September 1985, VA treatment records dated in November 
1989 to October 2004, a VA examination report dated in June 
2004, the transcript containing the Veteran's testimony from 
his October 2004 hearing before the RO, and a VA examination 
report dated in November 2004.  The Veteran's service 
treatment records noted his history of bilateral slipped 
capital femoral epiphysis and revealed that he had undergone 
a right hip osteotomy in October 1975, followed by a left hip 
osteotomy in January 1976.  The Veteran's service treatment 
records also noted complaints of bilateral hip pain.  The 
Veteran's VA treatment records further noted his history of 
hip surgery and bilateral hip pain, with pain greater in the 
left hip.  VA treatment records also revealed diagnoses of 
degenerative arthritis of the left hip.  Both the June 2004 
and November 2004 VA examination reports indicated bilateral 
hip pain, limited range of motion in both hips, and diagnoses 
of degenerative arthritis of both hips, more marked on the 
left, and residuals of slipped capital femoral epiphysis.  
Finally, the November 2004 VA examiner opined that it was not 
likely that the Veteran's preexisting hip condition was 
aggravated by his military service.  

Evidence received since the previous final decision includes 
VA treatment records dated in March 2004 through July 2005, 
as well as letters from two private examiners dated in 
September 2006 and October 2006.  The VA treatment records 
revealed continued complaints of hip pain, limited range of 
motion in both hips, and diagnoses of advanced degenerative 
joint disease in both hips.  The September 2006 letter from 
the private examiner found bilateral hip pain, with greater 
pain in the left hip, and provided the opinion that "it is 
highly probable that his condition was aggravated beyond the 
normal progression regarding his left hip pain and 
degenerative changes."  The October 2006 letter from another 
private examiner also noted the Veteran's complaints of 
bilateral hip pain, as well as a diagnosis of degenerative 
arthritis of the left hip, and provided the opinion that 
"[h]is ongoing progression of hip pain can be related to the 
injuries [he] incurred in service or aggravated by the 
services connected [sic] condition."

The Board has reviewed the evidence received since the last 
final decision and has determined that private medical 
opinions are new and material, as they are not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial, and they raise a reasonable possibility 
of substantiating the claim.  Accordingly, the claim of 
entitlement to service connection for a bilateral hip 
disorder is reopened.



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a bilateral hip 
disorder is reopened; the claim is granted to this extent 
only. 


REMAND

With respect to the reopened claim for entitlement to service 
connection for a bilateral hip disorder, the Board finds that 
a remand is required for the RO to adjudicate this issue on 
the merits.  Bernard v. Brown, 4 Vet. App. at 394 (holding 
that where the RO has not considered the reopened claim on a 
direct basis, the Board must consider whether prejudice to 
the Veteran if it proceeded to adjudicate the merits of the 
claim).

Accordingly, the case is remanded for the following actions:

1.  The RO must ensure that all 
notification and development action 
required by the VCAA is completed.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

2.  If, subsequent to receipt of the 
letter discussed above, the Veteran 
identifies additional evidence pertinent 
to his claim, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable to 
secure them, the RO must notify the 
Veteran and (a) identify the specific 
records the RO, is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran and his representative must then 
be given an opportunity to respond.

3.  Once the above actions have been 
completed, the RO must re-adjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


